Exhibit 10.3

EXECUTION COPY

 

 

AMENDED AND RESTATED PLEDGE AGREEMENT

among

STONEMOR OPERATING LLC,

VARIOUS ADDITIONAL BORROWERS,

STONEMOR GP LLC,

STONEMOR PARTNERS L.P.,

and

BANK OF AMERICA, N.A.,

as Collateral Agent

dated April 29, 2011

 

 



--------------------------------------------------------------------------------

ARTICLE I DEFINITIONS

     2   

ARTICLE II SECURITY FOR OBLIGATIONS

     3   

ARTICLE III PLEDGE OF SECURITY INTEREST, ETC.

     3         3.1       Pledge      3         3.2       Procedures      5      
  3.3       Subsequently Acquired Collateral      7         3.4       Transfer
Taxes      7         3.5       Certain Representations and Warranties Regarding
the Collateral      7   

ARTICLE IV APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

     8   

ARTICLE V VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT

     8   

ARTICLE VI DIVIDENDS AND OTHER DISTRIBUTIONS

     9   

ARTICLE VII REMEDIES IN CASE OF AN EVENT OF DEFAULT

     10   

ARTICLE VIII REMEDIES, ETC., CUMULATIVE

     11   

ARTICLE IX APPLICATION OF PROCEEDS

     12   

ARTICLE X PURCHASERS OF COLLATERAL

     12   

ARTICLE XI INDEMNITY

     12   

ARTICLE XII FURTHER ASSURANCES; POWER OF ATTORNEY

     13   

ARTICLE XIII THE COLLATERAL AGENT AS COLLATERAL AGENT

     13   

ARTICLE XIV TRANSFER BY THE PLEDGORS

     13   

ARTICLE XV REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

     14   

ARTICLE XVI LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF ORGANIZATION;
LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS; CHANGES THERETO; ETC

     16   

ARTICLE XVII PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

     16   

ARTICLE XVIII PRIVATE SALES

     17   

ARTICLE XIX TERMINATION; RELEASE

     18   



--------------------------------------------------------------------------------

ARTICLE XX NOTICES, ETC.

   19

ARTICLE XXI COLLATERAL AGENT NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

   19

ARTICLE XXII WAIVER; AMENDMENT

   20

ARTICLE XXIII MISCELLANEOUS

   20

ARTICLE XXIV GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY
TRIAL.

   20

ARTICLE XXV ADDITIONAL PLEDGORS

   21

ARTICLE XXVI RECOURSE

   22

ARTICLE XXVII FRAUDULENT CONVEYANCE; ETC.

   22

ARTICLE XXVIII RELEASE OF PLEDGORS

   22

ARTICLE XXIX EFFECT ON EXISTING PLEDGE AGREEMENT

   23

ANNEXES

 

 

A.

   SCHEDULE OF LEGAL NAMES, TYPE OF ORGANIZATION (AND WHETHER A REGISTERED
ORGANIZATION AND/OR A TRANSMITTING UTILITY), JURISDICTION OF ORGANIZATION,
LOCATION AND ORGANIZATIONAL IDENTIFICATION NUMBERS  

B.

   LIST OF STOCK  

C.

   LIST OF NOTES  

D.

   LIST OF LIMITED LIABILITY COMPANY INTERESTS  

E.

   LIST OF PARTNERSHIP INTERESTS  

F.

   LIST OF CHIEF EXECUTIVE OFFICES  

G.

   FORM OF AGREEMENT REGARDING UNCERTIFICATED SECURITIES, LIMITED LIABILITY
COMPANY INTERESTS AND PARTNERSHIP INTEREST

 

- ii -



--------------------------------------------------------------------------------

AMENDED AND RESTATED PLEDGE AGREEMENT

AMENDED AND RESTATED PLEDGE AGREEMENT, dated April 29, 2011 (as amended,
restated, modified and/or supplemented from time to time, this “Agreement”),
among each of the undersigned (each, a “Pledgor” and, together with each other
entity which becomes a party hereto pursuant to Article XXV, collectively, the
“Pledgors”) and Bank of America, N.A., a national banking association (“Bank of
America”), in its capacity as administrative and collateral agent for the
benefit of the Secured Parties (together with any successor in such capacity,
the “Collateral Agent”).

BACKGROUND

A. This Agreement is being delivered pursuant to that certain Second Amended and
Restated Credit Agreement, dated April 29, 2011, among StoneMor GP LLC, a
Delaware limited liability company (the “General Partner”), StoneMor Partners
L.P., a Delaware limited partnership (the “Partnership”), StoneMor Operating
LLC, a Delaware limited liability company (the “Operating Company”), the
Subsidiaries of the Operating Company party thereto (together with the Operating
Company, each individually a “Borrower” and collectively, the “Borrowers” and,
together with the General Partner and the Partnership, each a “Credit Party”,
and collectively, the “Credit Parties”), various financial institutions from
time to time party thereto (the “Lenders”), and Bank of America, in it capacity
as Collateral Agent, and as the Swing Line Lender and the L/C Issuer thereunder
(as amended, restated, modified, extended, renewed, replaced, supplemented,
restructured and/or refinanced from time to time, the “Credit Agreement”).
Capitalized terms used herein but not otherwise defined (either herein or by
reference to the Security Agreement or the UCC) shall have the meanings given to
such terms in the Credit Agreement.

B. Pursuant to the Original Credit Agreement and the Existing Credit Agreement,
the Credit Parties delivered to Bank of America, in its capacity as collateral
agent for the Lenders and other secured creditors, a Pledge Agreement, dated
September 20, 2004, as amended, modified and supplemented from time to time (the
“Existing Pledge Agreement”).

C. It is a condition precedent to the amending and restating of the Existing
Credit Agreement with the Credit Agreement, that the Credit Parties shall have
executed and delivered to the Collateral Agent this Agreement.

D. Each Pledgor will obtain benefits from the incurrence of Revolving Credit
Loans, Acquisition Loans and Swingline Loans by, and the issuance of Letters of
Credit for the account of, the Borrowers under the Credit Agreement and the
entering into and maintaining of Secured Hedge Agreements and Secured Cash
Management Agreement, and, accordingly, each Pledgor desires to execute this
Agreement to satisfy the condition precedent described in the preceding
paragraph.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the mutual covenants and agreements herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Existing Pledge Agreement is
hereby amended and restated in its entirety as follows:

ARTICLE I

DEFINITIONS

Unless otherwise defined herein, all capitalized terms used herein and defined
in (i) the Credit Agreement, (ii) the Security Agreement (as defined in the
Credit Agreement) or (iii) the UCC (as defined in the Credit Agreement) shall be
used herein as therein defined. Reference to singular terms shall include the
plural and vice versa.

The following capitalized terms used herein shall have the definitions specified
below:

“Collateral” has the meaning set forth in Section 3.1 hereof.

“Collateral Account” means any account established and maintained by the
Collateral Agent in the name of any Pledgor to which Collateral may be credited.

“Indemnitees” has the meaning set forth in Article XI hereof.

“Limited Liability Company Assets” means all assets, whether tangible or
intangible and whether real, personal or mixed (including, without limitation,
all limited liability company capital and interest in other limited liability
companies), at any time owned by any Pledgor or represented by any Limited
Liability Company Interest.

“Limited Liability Company Interests” means the entire limited liability company
membership interest at any time owned by any Pledgor in any limited liability
company.

“Partnership Assets” means all assets, whether tangible or intangible and
whether real, personal or mixed (including, without limitation, all partnership
capital and interest in other partnerships), at any time owned or represented by
any Partnership Interest.

“Partnership Interest” means the entire general partnership interest or limited
partnership interest at any time owned by any Pledgor in any general partnership
or limited partnership.

“Pledged Notes” means (x) all intercompany notes at any time issued to each
Pledgor and (y) all other Instruments and Promissory Notes from time to time
issued to, or held by, each Pledgor.

“Securities Act” means the Securities Act of 1933, as amended, as in effect from
time to time.

“Stock” means all of the issued and outstanding shares of capital stock of any
corporation at any time owned by any Pledgor.

 

- 2 -



--------------------------------------------------------------------------------

ARTICLE II

SECURITY FOR OBLIGATIONS.

This Agreement is made by each Pledgor for the benefit of the Secured Parties to
secure the full and prompt payment when due (whether at stated maturity, by
acceleration or otherwise) of any and all Secured Obligations.

ARTICLE III

PLEDGE OF SECURITY INTEREST, ETC.

3.1 Pledge. To secure the Secured Obligations now or hereafter owed or to be
performed by such Pledgor, each Pledgor does hereby grant, pledge and assign to
the Collateral Agent for the benefit of the Secured Parties, and does hereby
create a continuing security interest in favor of the Collateral Agent for the
benefit of the Secured Parties in, all of the right, title and interest in and
to the following, whether now existing or hereafter from time to time acquired
(collectively, the “Collateral”):

(a) the Collateral Account, including any and all assets of whatever type or
kind deposited by such Pledgor in the Collateral Account, whether now owned or
hereafter acquired, existing or arising, including, without limitation, all
Financial Assets, Investment Property, moneys, checks, drafts, Instruments,
Securities or interests therein of any type or nature deposited or required by
any Secured Obligation Agreement to be deposited in the Collateral Account, and
all investments and all certificates and other Instruments (including depository
receipts, if any) from time to time representing or evidencing the same, and all
dividends, interest, distributions, cash and other property from time to time
received, receivable or otherwise distributed in respect of or in exchange for
any or all of the foregoing;

(b) all Securities owned or held by such Pledgor from time to time and all
options and warrants owned by such Pledgor from time to time to purchase
Securities;

(c) all Limited Liability Company Interests owned by such Pledgor from time to
time and all of its right, title and interest in each limited liability company
to which each such Limited Liability Company Interest relates, whether now
existing or hereafter acquired, including, without limitation, to the fullest
extent permitted under the terms and provisions of the documents and agreements
governing such Limited Liability Company Interests and applicable law:

(i) all its capital therein and its interest in all profits, losses, Limited
Liability Company Assets and other distributions to which such Pledgor shall at
any time be entitled in respect of such Limited Liability Company Interests;

(ii) all other payments due or to become due to such Pledgor in respect of
Limited Liability Company Interests, whether under any limited liability company
agreement or otherwise, whether as contractual obligations, damages, insurance
proceeds or otherwise;

 

- 3 -



--------------------------------------------------------------------------------

(iii) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any limited liability
company agreement or operating agreement, or at law or otherwise in respect of
such Limited Liability Company Interests;

(iv) all present and future claims, if any, of such Pledgor against any such
limited liability company for moneys loaned or advanced, for services rendered
or otherwise;

(v) all of such Pledgor’s rights under any limited liability company agreement
or operating agreement or at law to exercise and enforce every right, power,
remedy, authority, option and privilege of such Pledgor relating to such Limited
Liability Company Interests, including any power to terminate, cancel or modify
any limited liability company agreement or operating agreement, to execute any
instruments and to take any and all other action on behalf of and in the name of
any such Pledgor in respect of such Limited Liability Company Interests and any
such limited liability company, to make determinations, to exercise any election
(including, but not limited to, election of remedies) or option or to give or
receive any notice, consent, amendment, waiver or approval, together with full
power and authority to demand, receive, enforce, collect or receipt for any of
the foregoing or for any Limited Liability Company Asset, to enforce or execute
any checks, or other instruments or orders, to file any claims and to take any
action in connection with any of the foregoing; and

(vi) all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(d) all Partnership Interests of such Pledgor from time to time and all of its
right, title and interest in each partnership to which each such interest
relates, whether now existing or hereafter acquired, including, without
limitation:

(i) all its capital therein and its interest in all profits, losses, Partnership
Assets and other distributions to which such Pledgor shall at any time be
entitled in respect of such Partnership Interests;

(ii) all other payments due or to become due to such Pledgor in respect of
Partnership Interests, whether under any partnership agreement or otherwise,
whether as contractual obligations, damages, insurance proceeds or otherwise;

(iii) all of its claims, rights, powers, privileges, authority, options,
security interests, liens and remedies, if any, under any partnership agreement
or operating agreement, or at law or otherwise in respect of such Partnership
Interests;

 

- 4 -



--------------------------------------------------------------------------------

(iv) all present and future claims, if any, of such Pledgor against any such
partnership for moneys loaned or advanced, for services rendered or otherwise;

(v) all of such Pledgor’s rights under any partnership agreement or operating
agreement or at law to exercise and enforce every right, power, remedy,
authority, option and privilege of such Pledgor relating to such Partnership
Interests, including any power to terminate, cancel or modify any partnership
agreement or operating agreement, to execute any instruments and to take any and
all other action on behalf of and in the name of any such Pledgor in respect of
such Partnership Interests and any such partnership, to make determinations, to
exercise any election (including, but not limited to, election of remedies) or
option or to give or receive any notice, consent, amendment, waiver or approval,
together with full power and authority to demand, receive, enforce, collect or
receipt for any of the foregoing or for any Partnership Asset, to enforce or
execute any checks, or other instruments or orders, to file any claims and to
take any action in connection with any of the foregoing; and

(vi) all other property hereafter delivered in substitution for or in addition
to any of the foregoing, all certificates and instruments representing or
evidencing such other property and all cash, securities, interest, dividends,
rights and other property at any time and from time to time received, receivable
or otherwise distributed in respect of or in exchange for any or all thereof;

(e) all Security Entitlements of such Pledgor from time to time in any and all
of the foregoing; and

(f) all Financial Assets, Investment Property and Pledged Notes of such Pledgor
from time to time.

(g) Notwithstanding anything to the contrary contained herein, the collateral
shall at no time include any items which would at such time constitute Excluded
Collateral (as defined in the Security Agreement).

3.2 Procedures. (a) To the extent that any Pledgor at any time or from time to
time owns, acquires or obtains any right, title or interest in any Collateral,
such Collateral shall automatically (and without the taking of any action by the
respective Pledgor) be pledged pursuant to Section 3.1 of this Agreement and, in
addition thereto, such Pledgor shall (to the extent provided below) take the
following actions as set forth below (as promptly as practicable and, in any
event, within 10 days (or such longer period as may be approved by the
Collateral Agent in writing) after it obtains such Collateral) for the benefit
of the Collateral Agent and the Secured Parties:

(i) with respect to a Certificated Security (other than a Certificated Security
credited on the books of a Clearing Corporation or Securities Intermediary),
such Pledgor shall physically deliver such Certificated Security to the
Collateral Agent, endorsed to the Collateral Agent or endorsed in blank;

 

- 5 -



--------------------------------------------------------------------------------

(ii) with respect to an Uncertificated Security (other than an Uncertificated
Security credited on the books of a Clearing Corporation or Securities
Intermediary), such Pledgor shall cause the issuer of such Uncertificated
Security to duly authorize and execute, and deliver to the Collateral Agent, an
agreement for the benefit of the Collateral Agent and the other Secured Parties
substantially in the form of Annex G hereto (appropriately completed to the
satisfaction of the Collateral Agent and with such modifications, if any, as
shall be reasonably satisfactory to the Collateral Agent) pursuant to which such
issuer agrees to comply with any and all instructions originated by the
Collateral Agent without further consent by the registered owner and not to
comply with instructions regarding such Uncertificated Security (and any
Partnership Interests and Limited Liability Company Interests issued by such
issuer) originated by any other Person other than a court of competent
jurisdiction;

(iii) with respect to a Certificated Security, Uncertificated Security,
Partnership Interest or Limited Liability Company Interest credited on the books
of a Clearing Corporation or Securities Intermediary (including a Federal
Reserve Bank or The Depository Trust Company), the respective Pledgor shall
promptly notify the Collateral Agent thereof and shall promptly use commercially
reasonable efforts to take all actions (x) required (i) to comply with the
applicable rules of such Clearing Corporation or Securities Intermediary and
(ii) to perfect the security interest of the Collateral Agent under applicable
law (including, in any event, under Sections 9-314(a), (b), and (c), 9-106 and
8-106(d) of the UCC) and (y) as the Collateral Agent reasonably deems necessary
or desirable to effect the foregoing;

(iv) with respect to a Partnership Interest or a Limited Liability Company
Interest (other than a Partnership Interest or Limited Liability Company
Interest credited on the books of a Clearing Corporation or Securities
Intermediary), (A) if such Partnership Interest or Limited Liability Company
Interest is represented by a certificate and is a Security for purposes of the
UCC, the procedure set forth in Section 3.2(a)(i), and (B) if such Partnership
Interest or Limited Liability Company Interest is not represented by a
certificate and is a Security for purposes of the UCC, the procedure set forth
in Section 3.2(a)(ii); and

(v) with respect to any Pledged Note, physical delivery of such Pledged Note to
the Collateral Agent, endorsed to the Collateral Agent or endorsed in blank.

 

- 6 -



--------------------------------------------------------------------------------

(b) In addition to the actions required to be taken pursuant to preceding
Section 3.2(a), each Pledgor shall take the following additional actions with
respect to the Securities and Collateral:

(i) with respect to all Collateral of such Pledgor of which the Collateral Agent
may obtain “control” thereof within the meaning of Section 8-106 of the UCC (or
under any provision of the UCC as same may be amended or supplemented from time
to time, or under the laws of any relevant State other than the Commonwealth of
Pennsylvania), the respective Pledgor shall take all actions as may be
reasonably requested from time to time by the Collateral Agent so that “control”
of such Collateral is obtained and at all times held by the Collateral Agent;
and

(ii) each Pledgor hereby authorizes Collateral Agent to cause appropriate
financing statements (on Form UCC-1 or other appropriate form) under the UCC as
in effect in the various relevant States, in form covering all Collateral
hereunder (with such form to be satisfactory to the Collateral Agent), to be
filed in the relevant filing offices so that at all times the Collateral Agent
has a security interest in all Investment Property and other Collateral which is
perfected by the filing of such financing statements (in each case to the
maximum extent perfection by filing may be obtained under the laws of the
relevant States, including, without limitation, Section 9-312(a) of the UCC).

3.3 Subsequently Acquired Collateral. If any Pledgor shall acquire (by purchase,
stock dividend, distribution or otherwise) any additional Collateral at any time
or from time to time after the date hereof, such Collateral shall automatically
(and without any further action being required to be taken) be subject to the
pledge and security interests created pursuant to Section 3.1 and, furthermore,
such Pledgor will promptly thereafter take (or cause to be taken) all action
with respect to such Collateral in accordance with the procedures set forth in
Section 3.2, and will promptly thereafter deliver to the Collateral Agent (a) a
certificate executed by a principal executive officer of such Pledgor describing
such Collateral and certifying that the same has been duly pledged in favor of
the Collateral Agent (for the benefit of the Secured Parties) hereunder and
(b) supplements to Annexes A through F hereto as are necessary to cause such
annexes to be complete and accurate at such time.

3.4 Transfer Taxes. Each pledge of Collateral under Section 3.1 or Section 3.3
shall be accompanied by any transfer tax stamps or similar items and all related
fees or taxes required in connection with the pledge of such Collateral.

3.5 Certain Representations and Warranties Regarding the Collateral. Each
Pledgor represents and warrants that on the date hereof:

(a) each Subsidiary of such Pledgor, and the direct ownership thereof, is listed
in Annex A hereto;

(b) the Stock (and any warrant or options to purchase Stock) held by such
Pledgor consists of the number and type of shares of the Stock (and any warrants
or options to purchase Stock) of the corporations as described in Annex B
hereto;

(c) such Stock referenced in clause (b) of this paragraph constitutes that
percentage of the issued and outstanding capital stock of the issuing
corporation as is set forth in Annex B hereto;

 

- 7 -



--------------------------------------------------------------------------------

(d) the Pledged Notes held by such Pledgor consist of the Instruments and
Promissory Notes described in Annex C hereto where such Pledgor is listed as the
lender;

(e) the Limited Liability Company Interests held by such Pledgor consist of the
number and type of interests of the Persons described in Annex D hereto;

(f) each such Limited Liability Company Interest referenced in clause (e) of
this paragraph constitutes that percentage of the issued and outstanding equity
interest of the issuing Person as set forth in Annex D hereto;

(g) the Partnership Interests held by such Pledgor consist of the number and
type of interests of the Persons described in Annex E hereto;

(h) each such Partnership Interest referenced in clause (g) of this paragraph
constitutes that percentage or portion of the entire partnership interest of the
Partnership as set forth in Annex E hereto

(i) the exact address of each chief executive office of such Pledgor is listed
on Annex F hereto;

(j) the Pledgor has complied with the respective procedure set forth in
Section 3.2(a) with respect to each item of Collateral described in Annexes A
through F hereto; and

(k) such Pledgor owns no Securities, Equity Interests, Instruments, Promissory
Notes, Stock, Limited Liability Company Interests or Partnership Interests other
than those described in Annexes A through F hereto.

ARTICLE IV

APPOINTMENT OF SUB-AGENTS; ENDORSEMENTS, ETC.

The Collateral Agent shall have the right to appoint one or more sub-agents for
the purpose of retaining physical possession of the Collateral, which may be
held (in the discretion of the Collateral Agent) in the name of the relevant
Pledgor, endorsed or assigned in blank or in favor of the Collateral Agent or
any nominee or nominees of the Collateral Agent or a sub-agent appointed by the
Collateral Agent.

 

- 8 -



--------------------------------------------------------------------------------

ARTICLE V

VOTING, ETC., WHILE NO EVENT OF DEFAULT OR SPECIFIED DEFAULT

Unless and until there shall have occurred and be continuing any Event of
Default and the Collateral Agent shall have notified such Pledgor as set forth
in the next sentence, each Pledgor shall be entitled to exercise all voting
rights attaching to any and all Collateral owned by it, and to give consents,
waivers or ratifications in respect thereof, provided that no vote shall be cast
or any consent, waiver or ratification given or any action taken which would
violate, result in breach of any covenant contained in, or be inconsistent with,
any of the terms of any Secured Obligation Agreement, or which would have the
effect of impairing the value of the Collateral or any part thereof or the
position or interests of the Collateral Agent or any other Secured Party
therein. All such rights of a Pledgor to vote and to give consents, waivers and
ratifications shall cease in case an Event of Default shall occur and be
continuing and Collateral Agent shall have notified such Pledgor in writing of
the exercise of the Collateral Agent’s rights under this Article, and Article
VII hereof shall thereafter become applicable.

ARTICLE VI

DIVIDENDS AND OTHER DISTRIBUTIONS

Unless and until an Event of Default shall have occurred and be continuing, all
cash dividends, cash distributions, cash Proceeds and other cash amounts payable
in respect of the Collateral shall be paid to the respective Pledgor. Subject to
Section 3.2 hereof, the Collateral Agent shall be entitled to receive directly,
and to retain as part of the Collateral:

(i) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash dividends other than as set forth
above) paid or distributed by way of dividend or otherwise in respect of the
Collateral;

(ii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) paid or distributed in respect of
the Collateral by way of stock-split, spin-off, split-up, reclassification,
combination of shares or similar rearrangement; and

(iii) all other or additional stock, notes, certificates, limited liability
company interests, partnership interests, instruments or other securities or
property (including, but not limited to, cash) which may be paid in respect of
the Collateral by reason of any consolidation, merger, exchange of stock,
conveyance of assets, liquidation or similar corporate reorganization.

Nothing contained in this Article shall limit or restrict in any way the
Collateral Agent’s right to receive the proceeds of the Collateral in any form
in accordance with Article III of this Agreement. All dividends, distributions
or other payments which are received by the respective Pledgor contrary to the
provisions of this Article or Article VII shall be received in trust for the
benefit of the Collateral Agent, shall be segregated from other property or
funds of such Pledgor and shall be forthwith paid over to the Collateral Agent
as Collateral in the same form as so received (with any necessary endorsement).

 

- 9 -



--------------------------------------------------------------------------------

ARTICLE VII

REMEDIES IN CASE OF AN EVENT OF DEFAULT

In the event an Event of Default shall have occurred and be continuing, the
Collateral Agent shall be entitled to exercise all of the rights, powers and
remedies (whether vested in it by this Agreement or by any other Secured
Obligation Agreement or by law) for the protection and enforcement of its rights
in respect of the Collateral, including, without limitation, all the rights and
remedies of a secured party upon default under the UCC and the Collateral Agent
shall be entitled, without limitation, to exercise any or all of the following
rights, in compliance with any mandatory requirements of applicable law, which
each Pledgor hereby agrees to be commercially reasonable:

(i) to receive all amounts payable in respect of the Collateral otherwise
payable under Article VI to such Pledgor;

(ii) to transfer all or any part of the Collateral into the Collateral Agent’s
name or the name of its nominee or nominees;

(iii) to accelerate any Pledged Note which may be accelerated in accordance with
its terms, and take any other lawful action to collect upon any Pledged Note
(including, without limitation, to make any demand for payment thereon);

(iv) after written notice to a Pledgor pursuant to Article V hereof, to vote all
or any part of the Collateral (whether or not transferred into the name of the
Collateral Agent) and give all consents, waivers and ratifications in respect of
the Collateral and otherwise act with respect thereto as though it were the
outright owner thereof (each Pledgor hereby irrevocably constituting and
appointing the Collateral Agent the proxy and attorney-in-fact of such Pledgor,
with full power of substitution to do so);

(v) at any time or from time to time to sell, assign and deliver, or grant
options to purchase, all or any part of the Collateral, or any interest therein,
at any public or private sale, without demand of performance, advertisement or
notice of intention to sell or of the time or place of sale or adjournment
thereof or to redeem or otherwise (all of which are hereby waived by each
Pledgor), for cash, on credit or for other property, for immediate or future
delivery without any assumption of credit risk, and for such price or prices and
on such terms as the Collateral Agent in its absolute discretion may determine;
provided that at least 10 days’ notice of the time and place of any such sale
shall be given to such Pledgor. The Collateral Agent shall not be obligated to
make such sale of Collateral regardless of whether any such notice of sale has
theretofore been given. Each purchaser at any such sale shall hold the property
so sold absolutely free from any claim or right on the part of each Pledgor, and
each Pledgor hereby waives and releases to the fullest extent permitted by law
any right or equity of redemption with respect to the Collateral, whether before
or after sale hereunder, all rights, if any, of marshalling the Collateral and
any other security for the Secured Obligations or otherwise, and all rights, if
any, of stay and/or appraisal which it now has or may at any time in the future
have under rule of law or statute now existing or hereafter enacted. At any such
sale, unless prohibited by applicable law, the Collateral Agent on behalf of all
Secured Parties (or certain of them) may bid for and purchase (by bidding in
Secured Obligations or otherwise) all or any part of the Collateral so sold free
from any such right or equity of redemption. Except as provided under applicable
law, neither the Collateral Agent nor any other Secured Party shall be liable
for failure to collect or realize upon any or all of the Collateral or for any
delay in so doing nor shall any of them be under any obligation to take any
action whatsoever with regard thereto; and

 

- 10 -



--------------------------------------------------------------------------------

(vi) to set-off any and all Collateral against any and all Secured Obligations,
and to withdraw any and all cash or other Collateral from the Collateral Account
and to apply such cash and other Collateral to the payment of any and all
Secured Obligations.

ARTICLE VIII

REMEDIES, ETC., CUMULATIVE

Each right, power and remedy of the Collateral Agent provided for in this
Agreement or any other Secured Obligation Agreement, or now or hereafter
existing at law or in equity or by statute shall be cumulative and concurrent
and shall be in addition to every other such right, power or remedy. The
exercise or beginning of the exercise by the Collateral Agent or any other
Secured Party of any one or more of the rights, powers or remedies provided for
in this Agreement or any other Secured Obligation Agreement or now or hereafter
existing at law or in equity or by statute or otherwise shall not preclude the
simultaneous or later exercise by the Collateral Agent or any other Secured
Party of all such other rights, powers or remedies, and no failure or delay on
the part of the Collateral Agent or any other Secured Party to exercise any such
right, power or remedy shall operate as a waiver thereof. Unless otherwise
required by the applicable Secured Obligation Agreement, no notice to or demand
on any Pledgor in any case shall entitle such Pledgor to any other or further
notice or demand in similar other circumstances or constitute a waiver of any of
the rights of the Collateral Agent or any other Secured Party to any other or
further action in any circumstances without demand or notice. The Secured
Parties agree that this Agreement may be enforced only by the action of the
Collateral Agent (acting on its own or on the instructions of the Required
Lenders) and that no other Secured Party shall have any right individually to
seek to enforce or to enforce this Agreement or to realize upon the security to
be granted hereby, it being understood and agreed that such rights and remedies
may be exercised by the Collateral Agent for the benefit of the Secured Parties
upon the terms of this Agreement.

 

- 11 -



--------------------------------------------------------------------------------

ARTICLE IX

APPLICATION OF PROCEEDS

All moneys collected by the Collateral Agent upon any sale or other disposition
of the Collateral pursuant to the terms of this Agreement, together with all
other moneys received by the Collateral Agent hereunder, shall be applied to the
payment of the Secured Obligations in the manner provided in the Credit
Agreement.

It is understood and agreed that the Pledgors shall remain jointly and severally
liable to the extent of any deficiency between the amount of proceeds of the
Collateral hereunder and the aggregate amount of the Secured Obligations.

ARTICLE X

PURCHASERS OF COLLATERAL

Upon any sale of the Collateral by the Collateral Agent hereunder (whether by
virtue of the power of sale herein granted, pursuant to judicial process or
otherwise), the receipt of the Collateral Agent or the officer making such sale
of the purchase money paid as consideration pursuant to such sale shall be a
sufficient discharge to the purchaser or purchasers of the Collateral so sold,
and such purchaser or purchasers shall not be obligated to see to the
application of any part of the purchase money paid over to the Collateral Agent
or such officer or be answerable in any way for the misapplication or
nonapplication thereof.

ARTICLE XI

INDEMNITY

Each Pledgor jointly and severally agrees (i) to indemnify, reimburse and hold
harmless the Collateral Agent and each other Secured Party and their respective
successors, assigns, employees, agents and affiliates (individually an
“Indemnitee”, and collectively, the “Indemnitees”) from and against any and all
obligations, damages, injuries, penalties, claims, demands, losses, judgments
and liabilities (including, without limitation, liabilities for penalties) of
whatsoever kind or nature, and (ii) to reimburse each Indemnitee for all
reasonable out-of-pocket costs, expenses and disbursements, including reasonable
attorneys’ fees and expenses, in each case arising out of or resulting from this
Agreement or the exercise by any Indemnitee of any right or remedy granted to it
hereunder or under any other Secured Obligation Agreement (but excluding any
obligations, damages, injuries, penalties, claims, demands, losses, judgments
and liabilities (including, without limitation, liabilities for penalties) or
expenses of whatsoever kind or nature to the extent incurred or arising by
reason of gross negligence or willful misconduct of such Indemnitee (as
determined by a court of competent jurisdiction in a final and non-appealable
decision)). In no event shall the Collateral Agent hereunder be liable, in the
absence of gross negligence or willful misconduct on its part (as determined by
a court of competent jurisdiction in a final and non-appealable decision), for
any matter or thing in connection with this Agreement other than to account for
monies or other property actually received by it in accordance with the terms
hereof. If and to the extent that the obligations of any Pledgor under this
Article are unenforceable for any reason, such Pledgor hereby agrees to make the
maximum contribution to the payment and satisfaction of such obligations which
is permissible under applicable law. The indemnity obligations of each Pledgor
contained in this Article shall continue in full force and effect
notwithstanding the occurrence of the Termination Date.

 

- 12 -



--------------------------------------------------------------------------------

ARTICLE XII

FURTHER ASSURANCES; POWER OF ATTORNEY

Each Pledgor agrees that it will join with the Collateral Agent in executing
and, at such Pledgor’s own expense, file and refile under the UCC or other
applicable law such financing statements, continuation statements and other
documents in such offices as the Collateral Agent (acting on its own or on the
instructions of the Required Lenders) may reasonably deem necessary or
appropriate and wherever required or permitted by law in order to perfect and
preserve the Collateral Agent’s security interest in the Collateral hereunder
and hereby authorizes the Collateral Agent to file financing statements and
amendments thereto relative to all or any part of the Collateral (including,
without limitation, financing statements which list the Collateral specifically
and/or “all assets” as collateral) without the signature of such Pledgor where
permitted by law, and agrees to do such further acts and things and to execute
and deliver to the Collateral Agent such additional conveyances, assignments,
agreements and instruments as the Collateral Agent may reasonably require or
deem advisable to carry into effect the purposes of this Agreement or to further
assure and confirm unto the Collateral Agent its rights, powers and remedies
hereunder or thereunder.

Each Pledgor hereby appoints the Collateral Agent such Pledgor’s
attorney-in-fact, with full authority in the place and stead of such Pledgor and
in the name of such Pledgor or otherwise, from time to time after the occurrence
and during the continuance of an Event of Default, in the Collateral Agent’s
discretion to take any action and to execute any instrument which the Collateral
Agent may deem necessary or advisable to accomplish the purposes of this
Agreement.

ARTICLE XIII

THE COLLATERAL AGENT AS COLLATERAL AGENT

The Collateral Agent will hold in accordance with this Agreement all items of
the Collateral at any time received under this Agreement. It is expressly
understood, acknowledged and agreed by each Secured Party that by accepting the
benefits of this Agreement each such Secured Party acknowledges and agrees that
the obligations of the Collateral Agent as holder of the Collateral and
interests therein and with respect to the disposition thereof, and otherwise
under this Agreement, are only those expressly set forth in this Agreement. The
Collateral Agent shall act hereunder on the terms and conditions set forth
herein and in the Security Agreement.

ARTICLE XIV

TRANSFER BY THE PLEDGORS

No Pledgor will sell or otherwise dispose of, grant any option with respect to,
or mortgage, pledge or otherwise encumber any of the Collateral or any interest
therein (except in accordance with the terms of this Agreement and all other
Secured Obligation Agreements).

 

- 13 -



--------------------------------------------------------------------------------

ARTICLE XV

REPRESENTATIONS, WARRANTIES AND COVENANTS OF THE PLEDGORS

Each Pledgor represents warrants and covenants that:

(a) it is the legal, beneficial and record owner of, and has good and marketable
title to, all Collateral consisting of one or more Securities, Partnership
Interests and Limited Liability Company Interests and that it has sufficient
interest in all Collateral in which a security interest is purported to be
created hereunder for such security interest to attach (subject, in each case,
to no pledge, lien, mortgage, hypothecation, security interest, charge, option,
Adverse Claim or other encumbrance whatsoever, except the liens and security
interests created by this Agreement and Permitted Liens);

(b) it has full power, authority and legal right to pledge all the Collateral
pledged by it pursuant to this Agreement;

(c) this Agreement has been duly authorized, executed and delivered by such
Pledgor and constitutes a legal, valid and binding obligation of such Pledgor
enforceable against such Pledgor in accordance with its terms, except to the
extent that the enforceability thereof may be limited by applicable bankruptcy,
insolvency, reorganization, moratorium or other similar laws generally affecting
creditors’ rights and by equitable principles (regardless of whether enforcement
is sought in equity or at law);

(d) except to the extent already obtained or made, no consent of any other party
(including, without limitation, any stockholder, member, partner or creditor of
such Pledgor) and no consent, license, permit, approval or authorization of,
exemption by, notice or report to, or registration, filing (other than the
filing of UCC-1 Financing Statements) or declaration with, any governmental
authority is required to be obtained by such Pledgor in connection with (a) the
execution, delivery or performance of this Agreement, (b) the validity or
enforceability of this Agreement (except as set forth in clause (iii) above),
(c) the perfection or enforceability of the Collateral Agent’s security interest
in the Collateral or (d) except for compliance with or as may be required by
applicable securities and other laws generally applicable to the cemetery and
funeral home industry consent under which cannot be obtained prior to such
exercise of rights and remedies, the exercise by such Collateral Agent of any of
its rights or remedies provided herein;

 

- 14 -



--------------------------------------------------------------------------------

(e) neither the execution, delivery and performance by such Pledgor of this
Agreement nor compliance by such Pledgor with the terms and provisions hereof,
nor the consummation of the transactions contemplated herein, will contravene
any material provision of any material applicable law, statute, rule or
regulation or any order, judgment, writ, injunction, award or decree of any
court, arbitrator or governmental authority, domestic or foreign, applicable to
such Pledgor, or violate any provision of the certificate of incorporation,
by-laws, operating agreement, certificate of partnership, partnership agreement,
certificate of limited liability company or limited liability company agreement
of such Pledgor or any of its Subsidiaries or of any securities issued by such
Pledgor or any of its Subsidiaries, nor will it in any material respect conflict
or be inconsistent with or result in any breach of, any of the terms, covenants,
conditions or provisions, or constitute a default under or, (other than pursuant
to this Agreement) result in the creation or imposition of (or the obligation to
create or impose) any lien or encumbrance (other than the Liens created by the
Collateral Documents) upon any of the property or assets of such Pledgor or any
of its Subsidiaries pursuant to the terms of any mortgage, deed of trust,
indenture, lease, loan agreement, credit agreement or any other material
contract, agreement, instrument or undertaking to which such Pledgor or any of
its Subsidiaries is a party or by which it or any of its assets are bound or to
which it may be subject;

(f) all of the Collateral (consisting of Securities, Limited Liability Company
Interests or Partnership Interests) has been duly and validly issued, is fully
paid and non-assessable and is subject to no options to purchase or similar
rights;

(g) each of the Pledged Notes constitutes, or when executed by the obligor
thereof will constitute, the legal, valid and binding obligation of such
obligor, enforceable in accordance with its terms, except to the extent that the
enforceability thereof may be limited by applicable bankruptcy, insolvency,
reorganization, moratorium or other similar laws generally affecting creditors’
rights and by equitable principles (regardless of whether enforcement is sought
in equity or at law);

(h) the pledge, collateral assignment and delivery to the Collateral Agent of
the Collateral consisting of Certificated Securities and Pledged Notes pursuant
to this Agreement creates a valid and perfected first priority security interest
in such Securities, and the proceeds thereof, subject to no prior Lien or
encumbrance or to any agreement purporting to grant to any third party a Lien or
encumbrance on the property or assets of such Pledgor (other than Permitted
Liens) which would include the Securities and the Collateral Agent is entitled
to all the rights, priorities and benefits afforded by the UCC or other relevant
law as enacted in any relevant jurisdiction to perfect security interests in
respect of such Collateral;

(i) subject to Section 3.2(a) hereof, “control” (as defined in Section 8-106 of
the UCC) has been obtained by the Collateral Agent over all Collateral
consisting of Securities (including Pledged Notes which are Securities) with
respect to which such “control” may be obtained pursuant to Section 8-106 of the
UCC; and

(j) it shall take use its reasonable best efforts to (A) cause the issuer of any
Uncertificated Security to issue certificates representing such Security,
(B) cause the issuer of any such Limited Liability Company Interest or
Partnership Interest to cause such interests to be Securities and to issue
certificates representing such interests.

(k) Each Pledgor covenants and agrees that it will defend the Collateral Agent’s
right, title and security interest in and to the Securities and the proceeds
thereof against the claims and demands of all persons whomsoever; and each
Pledgor covenants and agrees that it will have like title to and right to pledge
any other property at any time hereafter pledged to the Collateral Agent as
Collateral hereunder and will likewise defend the right thereto and security
interest therein of the Collateral Agent and the other Secured Parties.

 

- 15 -



--------------------------------------------------------------------------------

(l) Each Pledgor covenants and agrees that it will take no action which would
violate any of the terms of any Secured Obligation Agreement.

ARTICLE XVI

LEGAL NAMES; TYPE OF ORGANIZATION (AND WHETHER A REGISTERED

ORGANIZATION AND/OR A TRANSMITTING UTILITY); JURISDICTION OF

ORGANIZATION; LOCATION; ORGANIZATIONAL IDENTIFICATION NUMBERS;

CHANGES THERETO; ETC

The exact legal name of each Pledgor, the type of organization of such Pledgor,
whether or not such Pledgor is a Registered Organization, the jurisdiction of
organization of such Pledgor, such Pledgor’s Location, and the organizational
identification number (if any) of each Pledgor, is listed on Annex A hereto for
such Pledgor. No Pledgor shall change its legal name, its type of organization,
its status as a Registered Organization (in the case of a Registered
Organization), its status a Person which is not a Transmitting Utility, as the
case may be, its jurisdiction of organization, its Location, or its
organizational identification number (if any), except that any such changes
shall be permitted (so long as not in violation of the applicable requirements
of the Secured Obligation Agreements and so long as same do not involve (x) a
Registered Organization ceasing to constitute same or (y) any Pledgor changing
its jurisdiction of organization or Location to a jurisdiction of organization
or Location, as the case may be, outside the United States or a State thereof)
if (i) it shall have given to the Collateral Agent not less than 30 days’ (or
such shorter period as may be approved by the Collateral Agent in writing) prior
written notice of each change to the information listed on Annex A (as adjusted
for any subsequent changes thereto previously made in accordance with this
sentence), together with a supplement to Annex A which shall correct all
information contained therein for such Pledgor, and (ii) in connection with the
respective such change or changes, it shall have taken all action reasonably
requested by the Collateral Agent to maintain the security interests of the
Collateral Agent in the Collateral intended to be granted hereby at all times
fully perfected and in full force and effect. In addition, to the extent that
any Pledgor does not have an organizational identification number on the date
hereof and later obtains one, such Pledgor shall promptly thereafter deliver a
notification to the Collateral Agent of such organizational identification
number and shall take all actions reasonably satisfactory to the Collateral
Agent to the extent necessary to maintain the security interest of the
Collateral Agent in the Collateral intended to be granted hereby fully perfected
and in full force and effect.

ARTICLE XVII

PLEDGORS’ OBLIGATIONS ABSOLUTE, ETC.

The obligations of each Pledgor under this Agreement shall be absolute and
unconditional and shall remain in full force and effect without regard to, and
shall not be released, suspended, discharged, terminated or otherwise affected
by, any circumstance or occurrence whatsoever (other than termination of this
Agreement pursuant to Article XIX hereof), including, without limitation:

(a) any renewal, extension, amendment or modification of, or addition or
supplement to or deletion from any Secured Obligation Agreement (other than this
Agreement in accordance with its terms), or any other instrument or agreement
referred to therein, or any assignment or transfer of any thereof;

 

- 16 -



--------------------------------------------------------------------------------

(b) any waiver, consent, extension, indulgence or other action or inaction under
or in respect of any such agreement or instrument or this Agreement (other than
a waiver, consent or extension with respect to this Agreement in accordance with
its terms);

(c) any furnishing of any additional security to the Collateral Agent or its
assignee or any acceptance thereof or any release of any security by the
Collateral Agent or its assignee;

(d) any limitation on any party’s liability or obligations under any such
instrument or agreement or any invalidity or unenforceability, in whole or in
part, of any such instrument or agreement or any term thereof; or

any bankruptcy, insolvency, reorganization, composition, adjustment,
dissolution, liquidation or other like proceeding relating to any Pledgor, or
any action taken with respect to this Agreement by any trustee or receiver, or
by any court, in any such proceeding, whether or not such Pledgor shall have
notice or knowledge of any of the foregoing.

ARTICLE XVIII

PRIVATE SALES

If at any time when the Collateral Agent shall determine to exercise its right
to sell all or any part of the Collateral consisting of Securities, Limited
Liability Company Interests or Partnership Interests pursuant to Article VII,
and such Collateral or the part thereof to be sold shall not, for any reason
whatsoever, be effectively registered under the Securities Act, the Collateral
Agent may, in its sole and absolute discretion, sell such Collateral or part
thereof by private sale in such manner and under such circumstances as the
Collateral Agent may deem necessary or advisable in order that such sale may
legally be effected without such registration. Without limiting the generality
of the foregoing, in any such event the Collateral Agent, in its sole and
absolute discretion: (i) may proceed to make such private sale notwithstanding
that a registration statement for the purpose of registering such Collateral or
part thereof shall have been filed under the Securities Act; (ii) may approach
and negotiate with a single possible purchaser to effect such sale; and
(iii) may restrict such sale to a purchaser who will represent and agree that
such purchaser is purchasing for its own account, for investment, and not with a
view to the distribution or sale of such Collateral or part thereof. In the
event of any such sale, the Collateral Agent shall incur no responsibility or
liability for selling all or any part of the Collateral at a price which the
Collateral Agent, in its sole and absolute discretion, may in good faith deem
reasonable under the circumstances, notwithstanding the possibility that a
substantially higher price might be realized if the sale were deferred until the
registration as aforesaid.

 

- 17 -



--------------------------------------------------------------------------------

ARTICLE XIX

TERMINATION; RELEASE

(a) On the Termination Date, this Agreement shall terminate (provided that all
indemnities set forth herein including, without limitation, in Article XI hereof
shall survive any such termination) and the Collateral Agent, at the request and
expense of the respective Pledgor, will execute and deliver to such Pledgor a
proper instrument or instruments acknowledging the satisfaction and termination
of this Agreement (including, without limitation, UCC termination statements and
instruments of satisfaction, discharge and/or reconveyance), and will duly
assign, transfer and deliver to such Pledgor (without recourse and without any
representation or warranty) such of the Collateral as may be in the possession
of the Collateral Agent and as has not theretofore been sold or otherwise
applied or released pursuant to this Agreement, together with any moneys at the
time held by the Collateral Agent or any of its sub-agents hereunder and, with
respect to any Collateral consisting of an Uncertificated Security (other than
an Uncertificated Security credited on the books of a Clearing Corporation), a
Partnership Interest or a Limited Liability Company Interest, a termination of
the agreement relating thereto executed and delivered by the issuer of such
Uncertificated Security pursuant to Section 3.2(a)(ii) or by the respective
partnership or limited liability company pursuant to Section 3.2(a)(iv).

(b) In the event that any part of the Collateral is sold or otherwise disposed
of (to a Person other than a Credit Party) at any time prior to the Termination
Date, in connection with a sale or disposition permitted by the Secured
Obligation Agreements or is otherwise released at the direction of the Required
Lenders and the proceeds of such sale or disposition (or from such release) are
applied in accordance with the terms of the Secured Obligation Agreements, as
the case may be, to the extent required to be so applied, the Collateral Agent,
at the request and expense of such Pledgor, will duly assign, transfer and
deliver to such Pledgor (without recourse and without any representation or
warranty) such of the Collateral as is then being (or has been) so sold or
released and as may be in possession of the Collateral Agent and has not
theretofore been released pursuant to this Agreement and to the extent requested
by such Pledgor, deliver UCC termination statements and instruments of
satisfaction, discharge and/or reconveyance.

At any time that any Pledgor desires that Collateral be released as provided in
the foregoing Section 19(a) or (b), it shall deliver to the Collateral Agent a
certificate signed by a principal executive officer of such Pledgor stating that
the release of the respective Collateral is permitted pursuant to Section 19(a)
or (b). The Collateral Agent shall have no liability whatsoever to any Secured
Party as the result of any release of Collateral by it as permitted by this
Article.

 

- 18 -



--------------------------------------------------------------------------------

ARTICLE XX

NOTICES, ETC.

All notices and other communications hereunder shall be in writing and shall be
delivered at such address and in such manner as shall have been specified
pursuant to the Credit Agreement.

ARTICLE XXI

COLLATERAL AGENT NOT A PARTNER OR LIMITED LIABILITY COMPANY MEMBER

(a) Nothing herein shall be construed to make the Collateral Agent or any other
Secured Party liable as a member of any limited liability company or partnership
and neither the Collateral Agent nor any other Secured Party by virtue of this
Agreement or otherwise (except as referred to in the following sentence) shall
have any of the duties, obligations or liabilities of a member of any limited
liability company or partnership. The parties hereto expressly agree that,
unless the Collateral Agent shall become the absolute owner of Collateral
consisting of a Limited Liability Company Interest or Partnership Interest
pursuant hereto, this Agreement shall not be construed as creating a partnership
or joint venture among the Collateral Agent, any other Secured Party and/or any
Pledgor.

(b) Except as provided in the last sentence of paragraph (a) of this Article,
the Collateral Agent, by accepting this Agreement, did not intend to become a
member of any limited liability company or partnership or otherwise be deemed to
be a co-venturer with respect to any Pledgor or any limited liability company or
partnership either before or after an Event of Default shall have occurred. The
Collateral Agent shall have only those powers set forth herein and the Secured
Parties shall assume none of the duties, obligations or liabilities of a member
of any limited liability company or partnership or any Pledgor except as
provided in the last sentence of paragraph (a) of this Article.

(c) The Collateral Agent and the other Secured Parties shall not be obligated to
perform or discharge any obligation of any Pledgor as a result of the pledge
hereby effected.

Except as provided under applicable law, the acceptance by the Collateral Agent
of this Agreement, with all the rights, powers, privileges and authority so
created, shall not at any time or in any event obligate the Collateral Agent or
any other Secured Party to appear in or defend any action or proceeding relating
to the Collateral to which it is not a party, or to take any action hereunder or
thereunder, or to expend any money or incur any expenses or perform or discharge
any obligation, duty or liability under the Collateral.

 

- 19 -



--------------------------------------------------------------------------------

ARTICLE XXII

WAIVER; AMENDMENT

Except as contemplated in Article XXVIII hereof, none of the terms and
conditions of this Agreement may be changed, waived, discharged or terminated in
any manner whatsoever unless such change, waiver, discharge or termination is in
writing duly signed by each Pledgor and the Collateral Agent.

ARTICLE XXIII

MISCELLANEOUS

This Agreement shall create a continuing security interest in the Collateral and
shall (i) remain in full force and effect, subject to release and/or termination
as set forth in Article XIX, (ii) be binding upon each Pledgor, its successors
and assigns; provided, however, that no Pledgor shall assign any of its rights
or obligations hereunder without the prior written consent of the Collateral
Agent (with the prior written consent of the Required Lenders), and (iii) inure,
together with the rights and remedies of the Collateral Agent hereunder, to the
benefit of the Collateral Agent, the other Secured Parties and their respective
successors, transferees and assigns. The headings of the several sections and
subsections in this Agreement are for purposes of reference only and shall not
limit or define the meaning hereof. This Agreement may be executed in any number
of counterparts, each of which shall be an original, but all of which together
shall constitute one instrument. In the event that any provision of this
Agreement shall prove to be invalid or unenforceable, such provision shall be
deemed to be severable from the other provisions of this Agreement which shall
remain binding on all parties hereto. All agreements, statements,
representations and warranties made by each Pledgor herein or in any certificate
or other instrument delivered by such Pledgor or on its behalf under this
Agreement shall be considered to have been relied upon by the Secured Parties
and shall survive the execution and delivery of this Agreement and the other
Secured Obligation Agreements regardless of any investigation made by the
Secured Parties or on their behalf.

ARTICLE XXIV

GOVERNING LAW; SUBMISSION TO JURISDICTION; VENUE; WAIVER OF JURY TRIAL.

THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE PARTIES HEREUNDER SHALL BE
CONSTRUED IN ACCORDANCE WITH AND BE GOVERNED BY THE LAW OF THE COMMONWEALTH OF
PENNSYLVANIA. ANY LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR
ANY OTHER SECURED OBLIGATION AGREEMENT MAY BE BROUGHT IN THE COURTS OF THE
COMMONWEALTH OF PENNSYLVANIA OR OF THE UNITED STATES FOR THE EASTERN DISTRICT OF
PENNSYLVANIA, IN EACH CASE WHICH ARE LOCATED IN THE COUNTY OF PHILADELPHIA, AND,
BY EXECUTION AND DELIVERY OF THIS AGREEMENT, EACH PLEDGOR HEREBY IRREVOCABLY
ACCEPTS FOR ITSELF AND IN RESPECT OF ITS PROPERTY, GENERALLY AND
UNCONDITIONALLY, THE NON-EXCLUSIVE JURISDICTION OF THE AFORESAID COURTS. EACH
PLEDGOR HEREBY FURTHER IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH COURTS LACK
PERSONAL JURISDICTION OVER SUCH PLEDGOR, AND AGREES NOT TO PLEAD OR CLAIM IN ANY
LEGAL ACTION OR PROCEEDING WITH RESPECT TO THIS AGREEMENT OR ANY OTHER SECURED
OBLIGATION AGREEMENT BROUGHT IN ANY OF THE AFORESAID COURTS THAT ANY SUCH COURT
LACKS PERSONAL JURISDICTION OVER SUCH PLEDGOR. EACH PLEDGOR FURTHER IRREVOCABLY
CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF THE AFOREMENTIONED COURTS IN
ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF COPIES THEREOF BY REGISTERED OR
CERTIFIED MAIL, POSTAGE PREPAID, TO ANY SUCH PLEDGOR AT ITS ADDRESS FOR NOTICES
AS PROVIDED IN ARTICLE XX ABOVE, SUCH SERVICE TO BECOME EFFECTIVE 30 DAYS AFTER
SUCH MAILING. EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION TO SUCH
SERVICE OF PROCESS AND FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR
CLAIM IN ANY ACTION OR PROCEEDING COMMENCED HEREUNDER OR UNDER ANY OTHER SECURED
OBLIGATION AGREEMENT THAT SUCH SERVICE OF PROCESS WAS IN ANY WAY INVALID OR
INEFFECTIVE. NOTHING HEREIN SHALL AFFECT THE RIGHT OF THE COLLATERAL AGENT UNDER
THIS AGREEMENT, OR ANY SECURED PARTY, TO SERVE PROCESS IN ANY OTHER MANNER
PERMITTED BY LAW OR TO COMMENCE LEGAL PROCEEDINGS OR OTHERWISE PROCEED AGAINST
ANY PLEDGOR IN ANY OTHER JURISDICTION.

 

- 20 -



--------------------------------------------------------------------------------

EACH PLEDGOR HEREBY IRREVOCABLY WAIVES ANY OBJECTION WHICH IT MAY NOW OR
HEREAFTER HAVE TO THE LAYING OF VENUE OF ANY OF THE AFORESAID ACTIONS OR
PROCEEDINGS ARISING OUT OF OR IN CONNECTION WITH THIS AGREEMENT OR ANY OTHER
SECURED OBLIGATION AGREEMENT BROUGHT IN THE COURTS REFERRED TO IN CLAUSE
(A) ABOVE AND HEREBY FURTHER IRREVOCABLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM
IN ANY SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT
HAS BEEN BROUGHT IN AN INCONVENIENT FORUM.

EACH OF THE PARTIES TO THIS AGREEMENT HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR
RELATING TO THIS AGREEMENT, THE OTHER SECURED OBLIGATION AGREEMENTS OR THE
TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY.

ARTICLE XXV

ADDITIONAL PLEDGORS

It is understood and agreed that any additional Pledgors that are required to
become a party to this Agreement after the date hereof pursuant to the
requirements of the Credit Agreement or any other Secured Obligation Agreement
shall automatically become a Pledgor hereunder by (x) executing a counterpart
hereof and/or a assumption agreement, in each case in form and substance
satisfactory to the Collateral Agent, (y) delivering supplements to Annexes A
through F hereto as are necessary to cause such Annexes to be complete and
accurate with respect to such additional Pledgor on such date and (z) taking all
actions as specified in Article III of this Agreement as would have been taken
by such Pledgor had it been an original party to this Agreement, in each case
with all documents required above to be delivered to the Collateral Agent and
with all documents and actions required to be taken above to be taken to the
reasonable satisfaction of the Collateral Agent.

 

- 21 -



--------------------------------------------------------------------------------

ARTICLE XXVI

RECOURSE

This Agreement is made with full recourse to the Pledgors and pursuant to and
upon all the representations, warranties, covenants and agreements on the part
of the Pledgors contained herein and in the other Secured Obligation Agreements
and otherwise in writing in connection herewith or therewith.

ARTICLE XXVII

FRAUDULENT CONVEYANCE; ETC.

It is the desire and intent of each Pledgor and the Secured Parties that this
Agreement shall be enforced against each Pledgor to the fullest extent
permissible under the laws and public policies applied in each jurisdiction in
which enforcement is sought. Notwithstanding anything to the contrary contained
herein, in furtherance of the foregoing, it is noted that the obligations of
each Borrower constituting a Pledgor are limited as, and to the extent, provided
in Section 10.10 of the Credit Agreement.

ARTICLE XXVIII

RELEASE OF PLEDGORS

If at any time all of the Equity Interests of any Pledgor owned by any Credit
Party is sold (to a Person other than a Credit Party) in a transaction permitted
pursuant to the Credit Agreement (and which does not violate the terms of any
other Secured Obligation Agreement then in effect), then, such Pledgor shall be
released as a Pledgor and Credit Party pursuant to the Loan Documents without
any further action hereunder (it being understood that the sale of all of the
Equity Interests in any Person that owns, directly or indirectly, all of the
Equity Interests in any Pledgor shall be deemed to be a sale of all of the
Equity Interests in such Pledgor for purposes of this Article), and the
Collateral Agent is authorized and directed to execute and deliver such
instruments of release as are reasonably satisfactory to it. At any time that
the Partnership desires that a Pledgor be released from this Agreement as
provided in this Article XXVIII, the Partnership shall deliver to the Collateral
Agent a certificate signed by a Senior Manager stating that the release of such
Pledgor is permitted pursuant to this Article. The Collateral Agent shall have
no liability whatsoever to any other Secured Party as a result of the release of
any Pledgor by it in accordance with, or which it believes to be in accordance
with, this Article.

 

- 22 -



--------------------------------------------------------------------------------

ARTICLE XXIX

EFFECT ON EXISTING PLEDGE AGREEMENT

Notwithstanding that this Agreement is amending and restating the Existing
Pledge Agreement as of the Closing Date, nothing contained herein shall be
deemed to cause a novation of any transfers, conveyances or transactions which
were effected under the Existing Pledge Agreement or of any Obligations,
including, without limitation, the security interests granted pursuant thereto.

ARTICLE XXX

Controlled Non-Profits

Section 10.10(e) of the Credit Agreement is incorporated herein by this
reference as if more fully set forth herein.

 

- 23 -



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, each Pledgor and the Collateral Agent have caused this
Amended and Restated Pledge Agreement to be executed by their elected officers
duly authorized as of the date first above written.

 

STONEMOR GP LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

 

STONEMOR PARTNERS L.P. By:   STONEMOR GP LLC             its General Partner

 

By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

 

STONEMOR OPERATING LLC By:  

/s/ Paul Waimberg

Name:  

Paul Waimberg

Title:  

Vice President

 

   S-1    Amended and Restated Pledge Agreement       Pledgors Signature Page



--------------------------------------------------------------------------------

Additional Credit Parties

Alleghany Memorial Park Subsidiary, Inc.

Altavista Memorial Park Subsidiary, Inc.

Arlington Development Company

Augusta Memorial Park Perpetual Care Company

Bethel Cemetery Association

Beth Israel Cemetery Association of Woodbridge, New Jersey

Birchlawn Burial Park Subsidiary, Inc.

Cedar Hill Funeral Home, Inc.

Cemetery Investments Subsidiary, Inc.

Chapel Hill Associates, Inc.

Chapel Hill Funeral Home, Inc.

Clover Leaf Park Cemetery Association

Columbia Memorial Park Subsidiary, Inc.

Cornerstone Family Insurance Services, Inc.

Cornerstone Family Services of New Jersey, Inc.

Cornerstone Family Services of West Virginia Subsidiary, Inc.

Covenant Acquisition Subsidiary, Inc.

Covington Memorial Funeral Home, Inc.

Covington Memorial Gardens, Inc.

Crown Hill Cemetery Association

Eloise B. Kyper Funeral Home, Inc.

Forest Lawn Gardens, Inc. Forest Lawn Memorial Chapel, Inc.

Forest Lawn Memory Gardens, Inc.

Glen Haven Memorial Park Subsidiary, Inc.

Henry Memorial Park Subsidiary, Inc.

Highland Memorial Park, Inc.

Hillside Memorial Park Association, Inc.

KIRIS Subsidiary, Inc.

Lakewood/Hamilton Cemetery Subsidiary, Inc.

Lakewood Memory Gardens South Subsidiary, Inc.

Laurel Hill Memorial Park Subsidiary, Inc.

Laurelwood Holding Company

Legacy Estates, Inc.

Locustwood Cemetery Association

Loewen [Virginia] Subsidiary, Inc.

Lorraine Park Cemetery Subsidiary, Inc.

Modern Park Development Subsidiary, Inc.

Northlawn Memorial Gardens

Oak Hill Cemetery Subsidiary, Inc.

 

By:  

/s/ Paul Waimberg

   Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

   S-2    Amended and Restated Pledge Agreement       Pledgors Signature Page



--------------------------------------------------------------------------------

Ohio Cemetery Holdings, Inc.

Osiris Holding Finance Company

Osiris Holding of Maryland Subsidiary, Inc.

Osiris Holding of Rhode Island Subsidiary, Inc.

Osiris Management, Inc.

Osiris Telemarketing Corp.

Perpetual Gardens.Com, Inc.

PVD Acquisitions Subsidiary, Inc.

Rockbridge Memorial Gardens Subsidiary Company

Rose Lawn Cemeteries Subsidiary, Incorporated

Roselawn Development Subsidiary Corporation

Russell Memorial Cemetery Subsidiary, Inc.

Shenandoah Memorial Park Subsidiary, Inc.

Sierra View Memorial Park

Southern Memorial Sales Subsidiary, Inc.

Springhill Memory Gardens Subsidiary, Inc.

Star City Memorial Sales Subsidiary, Inc.

Stephen R. Haky Funeral Home, Inc.

Stitham Subsidiary, Incorporated

StoneMor Alabama Subsidiary, Inc.

StoneMor California, Inc.

StoneMor California Subsidiary, Inc.

StoneMor Georgia Subsidiary, Inc.

StoneMor Hawaii Subsidiary, Inc.

StoneMor North Carolina Funeral Services, Inc.

StoneMor Ohio Subsidiary, Inc.

StoneMor Tennessee Subsidiary, Inc.

StoneMor Washington, Inc.

Sunset Memorial Gardens Subsidiary, Inc.

Sunset Memorial Park Subsidiary, Inc.

Temple Hill Subsidiary Corporation

The Valhalla Cemetery Subsidiary Corporation

Virginia Memorial Service Subsidiary Corporation

W N C Subsidiary, Inc.

Wicomico Memorial Parks Subsidiary, Inc.

Willowbrook Management Corp.

 

By:  

/s/ Paul Waimberg

   Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

   S-3    Amended and Restated Pledge Agreement       Pledgors Signature Page



--------------------------------------------------------------------------------

Alleghany Memorial Park LLC

Altavista Memorial Park LLC

Birchlawn Burial Park LLC

Cemetery Investments LLC

Cemetery Management Services, L.L.C.

Cemetery Management Services of Mid-Atlantic States, L.L.C.

Cemetery Management Services of Ohio, L.L.C.

CMS West LLC

CMS West Subsidiary LLC

Columbia Memorial Park LLC

Cornerstone Family Services of West Virginia LLC

Cornerstone Funeral and Cremation Services LLC

Covenant Acquisition LLC

Glen Haven Memorial Park LLC

Henlopen Memorial Park LLC

Henlopen Memorial Park Subsidiary LLC

Henry Memorial Park LLC

Juniata Memorial Park LLC

KIRIS LLC

Lakewood/Hamilton Cemetery LLC

Lakewood Memory Gardens South LLC

Laurel Hill Memorial Park LLC

Loewen [Virginia] LLC

Lorraine Park Cemetery LLC

Modern Park Development LLC

Oak Hill Cemetery LLC

Osiris Holding of Maryland LLC

Osiris Holding of Pennsylvania LLC

Osiris Holding of Rhode Island LLC

Plymouth Warehouse Facilities LLC

PVD Acquisitions LLC

Rockbridge Memorial Gardens LLC

Rolling Green Memorial Park LLC

Rose Lawn Cemeteries LLC

Roselawn Development LLC

Russell Memorial Cemetery LLC

Shenandoah Memorial Park LLC

Southern Memorial Sales LLC

Springhill Memory Gardens LLC

Star City Memorial Sales LLC

Stitham LLC

StoneMor Alabama LLC

StoneMor Arkansas Subsidiary LLC

 

By:  

/s/ Paul Waimberg

   Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

   S-4    Amended and Restated Pledge Agreement       Pledgors Signature Page



--------------------------------------------------------------------------------

StoneMor Cemetery Products LLC

StoneMor Colorado LLC

StoneMor Colorado Subsidiary LLC

StoneMor Florida Subsidiary LLC

StoneMor Georgia LLC

StoneMor Hawaii LLC

StoneMor Hawaiian Joint Venture Group LLC

StoneMor Holding of Pennsylvania LLC

StoneMor Illinois LLC

StoneMor Illinois Subsidiary LLC

StoneMor Indiana LLC

StoneMor Indiana Subsidiary LLC

StoneMor Iowa LLC

StoneMor Iowa Subsidiary LLC

StoneMor Kansas LLC

StoneMor Kansas Subsidiary LLC

StoneMor Kentucky LLC

StoneMor Kentucky Subsidiary LLC

StoneMor Michigan LLC

StoneMor Michigan Subsidiary LLC

StoneMor Missouri LLC

StoneMor Missouri Subsidiary LLC

StoneMor North Carolina LLC

StoneMor North Carolina Subsidiary LLC

StoneMor Ohio LLC

StoneMor Oregon LLC

StoneMor Oregon Subsidiary LLC

StoneMor Pennsylvania LLC

StoneMor Pennsylvania Subsidiary LLC

StoneMor Puerto Rico LLC

StoneMor Puerto Rico Subsidiary LLC

StoneMor South Carolina LLC

StoneMor South Carolina Subsidiary LLC

StoneMor Washington Subsidiary LLC

Sunset Memorial Gardens LLC

Sunset Memorial Park LLC

Temple Hill LLC

The Valhalla Cemetery Company LLC

Tioga County Memorial Gardens LLC

Virginia Memorial Service LLC

WNCI LLC

Wicomico Memorial Parks LLC

Woodlawn Memorial Park Subsidiary LLC

 

By:  

/s/ Paul Waimberg

   Paul Waimberg, as Vice President of Finance for each of the above-named
Credit Parties

 

   S-5    Amended and Restated Pledge Agreement       Debtors Signature Page



--------------------------------------------------------------------------------

Accepted and Agreed to

 

BANK OF AMERICA, N.A., as Collateral Agent By  

/s/ Kenneth G. Wood

Name:   Kenneth G. Wood Title:   Senior Vice President

 

   S-6    Amended and Restated Pledge Agreement       Agent Signature Page